 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DAVID THIESS
   Assistant United States Attorney                                            FILED
 3 U.S. Attorney’s Office for the Eastern District of California              Jun 29, 2021
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814-2322                                               CLERK, U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF CALIFORNIA
   Telephone: (916) 554-2825
 5 Facsimile: (916) 554-2900
   Email: David.Thiess@usdoj.gov
 6

 7 Attorneys for the United States

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10                                                                  2:21-sw-0553 AC
11   IN THE MATTER OF THE                               WARRANT FOR INSPECTION
     ADMINISTRATIVE INSPECTION OF
12   RANDALL L. STEFFENS, D.O.:                         Investigator: Mark Jackson

13   Stallant Health
     20601 West Paoli Lane
14   Weimar, California 95736

15

16

17          TO: DIVERSION INVESTIGATOR MARK JACKSON AND ANY OTHER DULY
                AUTHORIZED INVESTIGATOR OR AGENT OF THE DRUG ENFORCEMENT
18              ADMINISTRATION (DEA), UNITED STATES DEPARTMENT OF JUSTICE.
19          Application having been made and probable cause as defined by 21 U.S.C. § 880(d) having been
20 shown by the affidavit of DEA Diversion Investigator Mark Jackson for an inspection of the controlled

21 premises of Randall L. Steffens, D.O., located at Stallant Health, 20601 West Paoli Lane, Weimar,

22 California 95736 and it appearing that such inspection is appropriate pursuant to 21 U.S.C. § 880(d), you

23 are hereby authorized pursuant to:

24          21 U.S.C. § 880 (b)(3)(A) to enter the above-described premises during normal business hours
25 and inspect, copy and seize all records, reports, and other documents required to be kept under this

26 subchapter; and

27          21 U.S.C. § 880(b)(3)(B) to inspect in a reasonable manner and to a reasonable extent, including,
28 copying and seizing (as applicable and where necessary) at the controlled premises, equipment, drugs,

     WARRANT FOR INSPECTION                            1
 1 containers, and labeling, and all other things therein, including records, files and papers, processes,

 2 controls, and facilities appropriate for the verification of Randall L. Steffens, D.O.,’s compliance with

 3 the Controlled Substances Act.

 4          Specifically, pursuant to 21 U.S.C. § 880(b)(3)(A), you are hereby authorized to inspect, copy

 5 and seize (as set forth above) the following (written or electronic) from the above-described controlled

 6 substance premises:

 7          1.      All physical inventories (perpetual and biennial) of controlled substances;

 8          2.      Ordered material drug list of supplies;

 9          3       Records of controlled substance purchases and distribution, including receipt and return

10                  records;

11          4.      All records which refer to or are related to the dispensation, administration or distribution

12                  of controlled substances;

13          5.      Any and all copies of the Registrant’s inventory of drugs surrendered (DEA Form 41);

14                  and

15          6.      Reports of Theft or Loss of Controlled Substances (DEA Form 106).

16          In addition, pursuant to 21 U.S.C. § 880(b)(3)(B), you are hereby authorized to inspect, copy and

17 seize (for the purpose of verifying the records required to be kept under 21 U.S.C. § 880(b)(3)(A) the

18 following (written or electronic) from the above-described controlled substance premises:
19          1.      Audits or other internal reports or memoranda generated for the purpose of maintaining

20                  accurate records and inventories of controlled substances;

21          2.      Communications regarding maintenance of inventories, theft or loss reports;

22          3.      Policies and communications regarding Randall L. Steffens, D.O.,’s efforts to comply

23                  with the Controlled Substances Act;

24          4.      Copies of training material and procedures regarding maintenance of inventory records;

25          5.      Copies of training material and procedures regarding the performance of internal audits;

26          6.      Copies of manuals, or other material describing computer programs or other procedures

27                  used by Randall L. Steffens, D.O., to maintain inventories and for the prescribing and

28                  dispensing of controlled substances;

     WARRANT FOR INSPECTION                                2
 1          7.       Communications to/from Randall L. Steffens, D.O.,’s employees or owners to federal or

 2                   state authorities, related to loss, theft of controlled substances, maintaining inventories of

 3                   controlled substances, and/or compliance with the Controlled Substances Act;

 4          8.       Policies and communications regarding suspicious orders and or prescriptions being

 5                   issued outside the usual course of professional practice;

 6          9.       Communications to/from Randall L. Steffens, D.O.,’s employee’s relating to suspicious

 7                   orders and/or controlled substance prescriptions being issued outside the usual course of

 8                   professional practice; and

 9          10.      Copies of policies and communications for establishing and verifying any distributions

10                   and/or transferring of controlled substances.

11          Pursuant to 21 U.S.C. § 880(b)(3)(C), you are further authorized to inventory any stock of any

12 controlled substance and obtain samples of any such substance. The inspection will extend to the

13 inspection and copying of inventories, records, reports, order forms, invoices, and other documents

14 required to be kept and the inspection of all other things therein including records, files, and papers

15 appropriate for the verification of the records, reports, and documents required to be kept under the

16 CSA. The inspection will also extend to the inspection and inventory of stocks of controlled substances,

17 finished or unfinished substances and pertinent equipment associated with the storage and handling of

18 controlled substances, and if necessary any applicable records and/or samples of controlled substances
19 will be seized.

20          For purposes of 42 C.F.R. § 2.53(a) and (b), the undersigned DEA Diversion Investigator (and

21 whoever is assisting) shall provide written assurance (via DEA form) that the undersigned DEA

22 Diversion Investigator (and whoever is assisting) will not disclose patient identifying information (PII),

23 except back to the clinic from which it was accessed. Furthermore, DEA Diversion Investigators (and

24 whoever is assisting) will only use the PII as necessary to carry out the audit or evaluation purposes as

25 authorized.

26          Not later than ten (10) days from the issuance of this warrant, return shall be made by the

27 inspecting officer(s) to the on-duty United States Magistrate Judge showing that the inspection has been

28 completed and an accounting for all property seized conducted pursuant to this warrant.

     WARRANT FOR INSPECTION                                3
 1

 2 DATED: June 29, 2021

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     WARRANT FOR INSPECTION   4
